Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 5/18/2022 is acknowledged.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  Claim 1 includes two periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8, the phrase "plate type" renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.
Claim 1 includes an open curly bracket “{(load of flat . . .” but no closing curly bracket, rendering the claim indefinite.

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as obvious over Kim et al. (US 2010/0155987).
Claim 1: Kim et al. discloses a method for manufacturing a plastic substrate (abstract). The method includes preparing a molding equipment including flat plate lower and upper substrates with a buffered spacer in between wherein a molding space is partitioned by the spacer (fig. 1), buffering a curable composition in the buffering space (¶ 6), compressing the composition with a load of the plate and curing the composition (¶ 17), and removing the plates to obtain the substrate (¶ 15). A compressive stress is a force that causes a material to deform to occupy a smaller volume. The “load of the flat plate upper substrate” is a normal load applied by the vacuum (¶ 17). The shrinkage of the curable composition is 10% (¶ 16; “In the curing step, the shrinkage of the acryl occurs, and in a current process system, the shrinkage of about 10% occurs.”). With regard to the compressive stress of the spacer, Kim et al. “by using the gasket that has the shrinkage ratio that is the same as or larger than the shrinkage ratio of the material of the acryl film, the acryl film that has the excellent surface state and the predetermined thickness of not more than 1 mm may be obtained. At this time, the shrinkage ratio of the gasket used is 1 to 10 times as large as that of acrylate.” (¶ 17). Further, “The shrinkage ratio of the gasket is not less than 10% after the acryl film is subjected to the curing step, or the shrinkage ratio of the gasket after the acryl film is subjected to the curing step is the same as or larger than the shrinkage ratio of the material of the acryl film.” (Abstract). A shrinkage ratio of having a range of 10% or more overlaps the claimed range. A prima facie case of obviousness exists when the ranges of a claimed element overlap the ranges disclosed in the prior art.  E.g., In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Such is the case here. It has also been held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (concluding that a claim directed to an alloy containing “0.8% nickel, 0.3% molybdenum, up to 0.1% maximum iron, balance titanium” would have been prima facie obvious in view of a reference disclosing alloys containing 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium).
Claim 2: Kim et al. discloses the substrates being made of glass or metal (claim 7).
Claims 3-4: Kim et al. is silent as to the claimed flatness or elastic modulus. However, absent evidence of unexpected results obtained from the claimed flatness or elastic modulus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable flatness and elastic modulus to form a uniform film. As taught by Kim et al., “a predetermined thickness and flatness are ensured by controlling the shrinkage ratio of the gasket. . .” (¶ 10). The optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).
Claim 5: Kim et al. is silent as to adding multiple gaskets. However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See, e.g., In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 6: Kim et al. discloses a curing shrinkage rate of the composition of 10% or more, which overlaps the claimed range. A prima facie case of obviousness exists when the ranges of a claimed element overlap the ranges disclosed in the prior art.  E.g., In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Claim 7: Kim et al. discloses a thickness of the substrate of 0.3 mm, and a thickness deviation less than 10% (¶ 30), which encompasses the claimed range. The subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results.
Claim 8: Kim et al. discloses coating the substrates with a release agent (claim 9; ¶ 27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754